IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60361
                        Conference Calendar



RANDY GENE WIGGINS,

                                         Plaintiff-Appellant,

versus

CHERYL SERIO, DR.,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:00-CV-407-BN
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Randy Gene Wiggins, Mississippi prisoner # 65084, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 action.

Wiggins argues that Dr. Serio denied him adequate dental care for

a broken tooth; he suffered severe pain for seven days; and the

Tylenol and Ibuprofen that he was given did not relieve his pain.

Wiggins has not shown that Dr. Serio deliberately refused to

treat him or ignored his complaints and that he suffered injuries

as a result.   See Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.

1985).   Wiggins acknowledged that he received dental care for his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60361
                                  -2-

broken tooth.    Although Wiggins had to wait seven days, he

acknowledged that he received pain medication to relieve the pain

caused by his broken tooth during this period.       Absent any

evidence of physical injury, Wiggins is not entitled to damages.

See Herman v. Holiday, 238 F.3d 660, 666 (5th Cir. 2001).

     The district court held in the alternative that Wiggins’

action should be dismissed because he had failed to exhaust

available administrative remedies as required by 42 U.S.C.

§ 1997e.   Wiggins concedes that he dropped his administrative

complaint at the first step because he had finally received

dental care.     Section 1997e clearly requires a state prisoner to

exhaust available administrative remedies before filing a § 1983

action and precludes him from filing an action while the

administrative complaint is pending.        See Wendell v. Asher, 162

F.3d 887, 890 (5th Cir. 1998).    Williams was required to exhaust

any available administrative remedies irrespective of the forms

of relief sought and offered through administrative sources.       See

Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001).

Because Wiggins failed to exhaust available administrative

remedies, the district court did not err in dismissing this

action pursuant to § 1997e.

     AFFIRMED.